Appellant was convicted of manslaughter and his punishment fixed at two years in the penitentiary.
The indictment was for murder. All parties to the affair and all fact witnesses were negroes. As it is insisted that the evidence is insufficient to support the verdict, a determination of which question involves only a consideration of the evidence for the State, we confine ourselves mainly to that. Appellant and deceased were young unmarried negroes who had been going with each other for a couple of years, were making a crop together at the time of the homicide, and seemed to be conducting themselves toward each other ordinarily with affection. The sister of deceased testified that appellant had been staying with deceased every other night, and that on the night of the homicide after they went to bed, she heard them quarreling, and heard deceased crying, and heard her say to appellant that he had been beating on her all the time and she was not going to stand it any longer, and also heard her say to him that he had a child by his aunt and that it could be proven by the whole country, and heard appellant tell deceased to "Mind out or you will overtalk yourself," and that deceased cried more, and presently witness heard her say, "You hurt my neck," and her voice at this time sounded as though appellant was choking her. About fifteen minutes after hearing this statement appellant left the house, and later deceased left the house also; witness stating that she saw her leave and she had no pistol. Appellant owned a pistol which was kept about the bed occupied by him and deceased. When deceased left she told witness that she was going to her mother's. *Page 649 
Other witnesses testified that about 12 o'clock that night appellant was at the house of Mary Richardson, a negro woman, sitting on the porch with her and the two King brothers and Fred Moss, engaged in general conversation. Deceased came up and called appellant, who was whittling, but when he started to her with the knife in his hand, she told him if he came on her with that knife she would blow out his brains. After further parley deceased told appellant she was going to her mother's, and he replied to her that if she went down that road that night they would bury her before the next night, and the deceased said, "They would just have to bury me," and went on down the road. Shortly after she left appellant picked up a stick and went down the same way. Witnesses say they heard a lick presently, and then the fire of a gun, and then deceased screaming and holloing and saying, "Oh Lord, Jumbo, you have shot me." That a little while later appellant came back to the house and said to the Richardson woman that deceased had shot herself and he wanted her to come down and help bring her to the house, which was done, but deceased lived only a short time and made no further statement. The testimony showed without contradiction that deceased was shot in the abdomen, the bullet entering to the left and little below the navel and making its exit in the right buttock. There was no testimony of any other bruises upon her person, and all the witnesses state that they saw no powder burns either upon the body or the clothing of deceased.
Appellant's claim, supported by his testimony, was that deceased shot herself. He said that when he overtook her on the night of the occurrence, she had gotten through a three wire fence into a field, and he wanted her to come back and she started to get through the fence between the second and bottom wires, and while she was so engaged a pistol which she had went off and she exclaimed that she was shot in the leg. It further appears that after appellant's examining trial the court ordered the body of deceased exhumed and an examination made of same, which was done by two physicians, who corroborate each other as to the bullet wound and the fact that no bruises were found upon the body, but contradicted each other as to whether or not an examination was made for bruises, one stating that such examination was made and the other, that it was not.
Appellant asserts that the charge of the court on manslaughter was on the weight of the evidence, and assumed that appellant did the killing, which was a disputed issue. The portion of the charge thus complained of is as follows:
"In order to reduce voluntary homicide to the grade of manslaughter it is necessary that not only adequate cause existed to produce the state of mind referred to, that is, of anger, rage, sudden resentment or terror, sufficient to render it incapable of cool reflection, but also that such state of mind did actually exist at the time of the commission of the offense, and although the law provides that the provocation causing the sudden passion must arise at the time of the killing, it is the *Page 650 
duty of the jury in determining the adequacy of the provocation, if any, to consider in connection therewith all the facts and circumstances in evidence in this case; and if you find that by reason thereof the mind of Jim Mobley at the time of the killing was incapable of cool reflection, and that the said facts and circumstances were sufficient to produce such a state of mind in a person of ordinary temper, then the proof as to the sufficiency of the provocation satisfies the requirements of the law; and so in this case you will consider all the facts and circumstances in evidence in determining the condition of the mind of Jim Mobley at the time of the killing and the adequacy of the cause, if any, producing such condition."
If the quoted part of the charge stood alone, it might be subject to the criticism leveled at same, but it is a settled rule that all parts of a charge must be looked to in an effort to arrive at a correct decision as to whether a particular portion be erroneous. The concluding portion of paragraph 4 of said charge, preceding paragraph 6 here complained of, is as follows: "If you believe from the evidence beyond a reasonable doubt that the defendant is guilty of some grade of culpable homicide, but have a reasonable doubt as to whether the offense is murder or manslaughter — then in such case if you find him guilty it will be of no higher grade of offense than manslaughter." Reverting to the opening sentence of paragraph 6, we see that it indicates that the contents of said paragraph of the charge states the law only in the case of a voluntary homicide, and it would not appear likely that the jury misunderstood the purport of said paragraph. We also observe that in paragraph 9 of said charge the court definitely instructs the jury as follows:
"If you believe from the evidence that Ann Jacobs shot herself accidentally with a pistol, you will acquit the defendant; or if you have a reasonable doubt as to whether she shot herself accidentally you will give the defendant the benefit of that doubt and acquit the defendant, or, if you believe that the deceased came to her death by a shot accidentally fired by the defendant, or if you have a reasonable doubt as to whether defendant accidentally shot the deceased you will acquit the defendant."
Looking to the entire charge we are unable to conclude that appellant could have suffered any injury, even if there be foundation for the complaint under discussion, because of the fact that the remainder of the charge plainly negatives the fact so inferred. We must, therefore, be governed by the following provision of Article 743, Vernon's C.C.P.:
"Whenever it appears by the record in any criminal action upon appeal of the defendant that any of the requirements of the nine preceding articles (arts. 735-742) have been disregarded, the judgment shall not be reversed unless the error appearing from the record was calculated to injure the rights of the defendant, or unless it appears from the record that the defendant has not had a fair and impartial trial." *Page 651 
Appellant's special charge No. 4 to the effect that if he fired the shot and did not intend to shoot deceased, and No. 2 to the effect that if he shot her but same was accidental, were fully covered by paragraph 9 of the main charge just above quoted. If the shot was fired by appellant, but without the intent to shoot deceased, its striking her would be but an accident, and we see no reason to think it would not be so understood by the jury. Further, we find no suggestion in the record supporting the theory of a shot fired by appellant without intent to strike deceased, and the court might have refused both charges for this reason. The statement of facts discloses that according to all the State's testimony deceased cried out immediately after the shooting that appellant had shot her, and the testimony with reference to there being no powder burns on the body or clothing of deceased seems to rebut any idea of her shooting herself. On the other hand, appellant claimed in his first statement after the shooting and also when on the witness stand, that deceased shot herself. No witness testified that appellant shot without intention of striking, or to any other phase of accidental shooting by him.
Appellant objected to the State's question on cross-examination, to his witness Mary Richardson, as to whether she had ever been married. The evidence of this witness was very partial to appellant. She said she lived with her three children 6, 10 and 13 years of age at the house to which appellant went after his quarrel with deceased on the night of the homicide. She also stated that he very frequently came to see her. In answer to the question objected to, the woman stated that she had never been married. The history, antecedents, occupation, etc., of a witness are always legitimate subjects of investigation, and especially so on cross-examination. We have held that on cross-examination a witness may be asked if she is not a common prostitute. Smith v. State, 86 Tex.Crim. Rep., 127 S.W. Rep., 154; McCray v. State, 38 Tex.Crim. Rep.. The inquiry of one who has admitted herself to be the mother of three children, as to whether she has ever been married, involves a matter which we think the State entitled to ask and the jury to know. Brittian v. State, 47 Tex.Crim. Rep.. A woman so morally degraded as to become the mother of a number of illegitimate children, would not be entitled to stand upon the same plane as a witness who was of good repute, nor do we think it any abuse of the sound discretion of the trial court to allow such question on cross-examination.
Upon the cross-examination of appellant's witness W.W. Woodley, who had given evidence in chief as to appellant's good character, the State brought out the fact that he was on appellant's bond, and further that he had been secured before making such bond. That a defense witness is a bondsman of the accused is admissible as affecting his interest or bias. Sims v. State, 45 S.W. Rep., 705. We find nothing in the cases cited by appellant, — Damron v. State. 58 Tex.Crim. Rep., 125 S.W. Rep., 396; Serell v. State, 74 Tex.Crim. Rep., *Page 652 
169 S.W. Rep., 299, — sustaining appellant's objection to the fact that the witness had been given security when he went on appellant's bond. Such evidence would appear to be favorable to the accused as minimizing the act of the witness in making such bond purely as a matter of interest or friendship to the accused; it appearing that the fact of his having security would lessen the State's claim of bias toward the accused.
Appellant complains of the admission of the statement of his witness R.H. Woodley on cross-examination to the effect that he thought everybody would sleep better by his being secured, whether defendant was guilty or not guilty. The bill of exceptions does not show the question asked by the State, to which this answer was given, but the statement of facts does present both this question and answer, and it appears evident that the answer given was not responsive to the question asked by the State. It does not appear from the bill of exceptions that the answer was objected to by appellant because it was not responsive, and we do not think the State can be held responsible for an answer of appellant's witness on cross-examination which is not called for by the question asked.
It was shown that appellant was in the army service seven months during 1918-1919, but that he was not sent out of this country, and his army discharge was offered by the defense as evidence tending to prove a good character, as affecting his application for a suspended sentence. An examination of the statutes governing suspended sentences discloses the fact that two issues are mentioned upon which proof may be made by the accused who asked for such suspended sentence, to-wit: general reputation, and prior conviction of a felony. The contents of said army discharge, as disclosed by the record, if admissible for any purpose, contained no statement relative to either of said propositions. Appellant testified as did his other witnesses without contradiction to his previous good character, and that he had never been convicted of a felony.
The order of the court directing that the body of deceased be exhumed and examined, could have shed no possible light on the contradictory testimony of the two physicians who examined said body, as to the vexed question whether they did or did not examine for bruises. Especially is this true when the order as copied in the bill of exceptions discloses no directions by the court as to what the purpose or scope of the examination should be.
We find no error in the action of the court declining to allow the witness Allen to testify that deceased told her she was engaged to appellant. According to the testimony of the State witnesses, they had been going together for a couple of years and were practically living together at the time of the homicide. Nor do we think any weight attaches to appellant's claim that some error on the part of the trial court in the charge must have induced the jury to have convicted appellant of manslaughter. No power known to this court can look into the *Page 653 
mind of juries or ascertain their reasons for arriving at a given conclusion from a given state of facts. The trial courts can only give them the charge, stating the law as correctly and completely as possible, and if the verdict be within the inclusion of the law stated, and gives no evidence of passion or prejudice against the accused, he has no room for complaint because they gave him the lowest punishment for the smallest degree of the offense submitted by the court.
Finding no error in the record the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 24, 1921.